DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly added step/operation of “determining a target latency for an application, based, at least in part, on receiving a value of the target latency from the application”, as recited in each of claims 1, 9 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  To be more specific, FIG. 5 illustrates a flow chart of the method with step 502, a target latency for an application 110 is determined, step 504, latency measurements are obtained, and step 506, latencies are determined for different computing resource locations within the network, none of which correspond to the newly claimed method step/operation as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
 	The feature of the newly added step/operation of “determining a target latency for an application, based, at least in part, on receiving a value of the target latency from the application”, as recited in each of claims 1, 9 and 15, do not have support of proper antecedent basis from the original specification.  To be more specific, according to paragraph [0027] and the description of FIG. 5 in paragraphs [0061]-[0063] of the original specification, none of these paragraphs correspond to the newly claimed method step/operation as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 12-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. in U.S. Patent No. 8,566,441 B2, hereinafter referred to as Agarwal, in view of Theimer et al. in Pub. No. US 2015/0134795 A1, hereinafter referred to as Theimer.
 	Referring to claim 1, Agawal discloses a computer-implemented method performed by one or more processors (col. 6, lines 28-44) configured with specific instructions, the computer-implemented method comprising: determining a target latency for an application (i.e. aggregated latency records retrieved and analyzed by a latency service), based, at least in part, on receiving a value of the target latency (i.e. a combination of latency values in the calculated latency 
 	Agarwal differs from the claim, it fails to disclose selecting the location is based, at least in part, on the target latency and the latency data and causing at least a portion of the processing for the application to be performed using the computing resources located at the location, which are well known in the art and commonly applied in wireless communications field for conventional application processing utilizing network latency schemes.  Theimer, for example, from the similar field of endeavor, teaches such conventional features (paragraph [0138], claims 12, 13, 15 & 16), which can be easily adopted by one of ordinary skill in the art to implement in the method of Agarwal to further enhance the system capability and performance.
 	Referring to claim 5, Agarwal in view of Theimer disclose that selecting the location of computing resources to perform processing for the application comprises determining that a latency associated with the location is less than the target latency (col. 8, line 63 to col. 9, line 6 in Agarwal).
 	Referring to claim 6, Agarwal in view of Theimer disclose further steps, comprising selecting, from the plurality of locations associated with the network, a second location of computing resources to perform processing for the application based, at least in part, the target latency and updated latency data; and causing at least the portion of the processing for the 
 	Referring to claim 7, Agarwal in view of Theimer disclose that the plurality of locations includes an eNodeB (col. 3, lines 46-50, 304 in FIG. 6 in Agarwal).
 	Referring to claim 8, Agarwal in view of Theimer disclose that selecting, from the plurality of locations associated with the network, the location of computing resources to perform processing for the application comprises determining that a first location within the network has a first latency that is greater than the target latency and that the location within the network has a latency that is less than or equal to the target latency (col. 8, line 44 to col. 9, line 6 in Agarwal).
 	Referring to claims 9, 12-14, claims 9, 12-14 are rejected for identical reasons as claims 1, 5, 6 and 8, except each claim is in non-transitory computer-readable media (CRM) claim format. 
 	Referring to claims 15, 18-20, claims 15, 18-20 are rejected for identical reasons as claims 1, 5, 6 and 8, except each claim is in system claim format.
Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Theimer as applied to claims 1, 9 and 15 above, and further in view of Eidelman et al. in U.S. Patent No. 9,270,549 B2, hereinafter referred to as Eidelman.
 	Referring to claim 2, Agarwal in view of Theimer fail to disclose that receiving latency data comprises receiving data from one or more of network probes, internal network KPI measurements, or monitoring systems positioned at different locations within the network, which is also well known in the art and commonly applied in wireless communications field for providing conventional network latency data resources.  Eidelman, for example, also from the 
 	Referring to claim 10, claim 10 is rejected for identical reasons as claim 2, except the claim is in non-transitory computer-readable media (CRM) claim format.
 	Referring to claim 16, claim 16 is rejected for identical reasons as claim 2, except the claim is system claim format.
Claims 3, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Theimer as applied to claims 1 and 9 above, and further in view of Shi et al. in Pub. No. US 2019/0132767 A1, hereinafter referred to as Shi.
 	Referring to claim 3, Agarwal in view of Theimer disclose receiving the latency data between the computing device and the cell site, between the cell site and the access point, and between the access point and destination computing device (FIG. 3 in Agarwal), but fail to disclose receiving latency data comprises receiving first latency data from a base station, second latency data from an intermediate gateway, and third latency data from a core network of the network, which are also well known and commonly adopted in wireless communications field for providing conventional network latency data collection.  Shi, for example, from the similar field of endeavor, teaches such conventional features (paragraphs [0038]-[0040]).
 	Referring to claim 4, Agarwal in view of Theimer and Shi disclose that determining the target latency and the related latency for the application comprises determining a value of the target latency based, at least in part, on a type of the application (paragraphs [0042] and [0066] in Shi).
 	Referring to claim 11, claim 11 is rejected for identical reasons as claim 3, except the claim is in non-transitory computer-readable media (CRM) claim format.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Theimer and Eidelmanas applied to claims 15 and 16 above, and further in view of Shi.
 	Referring to claim 17, Agarwal in view of Theimer and Eidelmanas fail to disclose receiving latency data comprises receiving first latency data from a base station, second latency data from an intermediate gateway, and third latency data from a core network of the network, which are also well known and commonly adopted in wireless communications field for providing conventional network latency data collection.  Shi, for example, from the similar field of endeavor, teaches such conventional features (paragraphs [0038]-[0040]).
Response to Arguments
Applicant's arguments filed October 20, 2020 have been fully considered but they are not persuasive.  
 	In the remarks, regarding the objections to the drawings and specification, the applicant merely amended the claims by deleting an old step/operation and adding a new step/operation and referred to paragraph [0027], which is improper and not persuasive since paragraph [0027] and even paragraph [0061] (for step 502 in FIG. 5) would not be sufficient in supporting the newly claimed step/operation of “determining a target latency for an application, based, at least in part, on receiving a value of the target latency from the application”.
 	Regarding 103 rejection, the applicant argued that even if the "pre-defined threshold" of Agarwal could be considered a "target latency," as recited in amended claim 1, Agarwal fails to teach or suggest "receiving a value" of the pre-defined threshold "from the application," as recited in amended claim 1. Rather, Agarwal provides no indication of what the value of the "pre- defined threshold" may be or how it is obtained. In fact, Agarwal fails to teach or suggest receiving any type of information from an "application." Rather, as stated above, Agarwal 
 	The examiner respectfully disagrees since the “value” of the target latency and the “application” are not specifically defined in the claim.  Therefore, by the examiner’s interpretation for the step of determining a target latency for an application (i.e. aggregated latency records retrieved and analyzed by a latency service), based, at least in part, on receiving a value of the target latency (i.e. a combination of latency values in the calculated latency estimation that is compared to a pre-defined threshold) from the application (col. 7, lines 34-50, col. 10, lines 45-59) would still meet all claim limitation as claimed.
 	Independent claims 9 and 15 are rejected for substantially same reason as claim 1.
 	Dependent claims 2-8, 10-14, 16-20 are also rejected for at least the same reasons as claims 1, 9 and 15 that each claim depends upon.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465